Title: To John Adams from Joseph Gardoqui & Sons, 19 February 1780
From: Gardoqui, Joseph & Sons (business)
To: Adams, John


      
       Sir
       Bilbao 19th. Feby 1780
      
      In consequence of the orders you was pleas’d to directt us to ynvest the value of the 200. dollars in sundry goods and to ship them for America, we have now the satisfaction to enclose you an Invoice of them, being shipp’d on the Phinix Capt. James Babson who sail’d the 5th. Instant for Newburyport, where we have consign’d to our freind Mr. Nathaniel Tracy desiring of him to forward to your worthy Lady with our best respectts.
      We dayly look out for the pleasure of hearing your safe arrivall at Paris, and In the mean time pray our complements to your two young Gentlemen and Mr. Thaxter wishing you all every happyness.
      
      Your very much esteem’d 24th. feby. say Jany. by the Guide was duely deliver’d us and we were vastly pleas’d to hear that the Inns to Bayonne had prov’d confortable.
      Your reflections upon liberty are certainly just and consider’d the small share of it that is to be found in Europe, we are somewhat happier than other people.
      You have no doubt frequent news of the Honble. John Jay, and it is with pleasure we have been ynform’d by our Brother at Madrid that he has had the satisfaction to see Mr. Carmichel who was but just arriv’d and wou’d endeavour to render him all manner of service.
      Nothing new from the South except that by letters from Madrid we hear that Cordova sailed the 11th. with 28. sail of the line.
      Next tusday we shall dispatch Capt. Farris for Newburyport, so shou’d we hear of your arrivall tomorow shall comunicate it to your family.
      
       We are with respect & unfeighn’d sincerety Sir Your most obedt. hble Servts.
       Joseph Gardoqui & Sons
      
     